Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-16-2009

USA v. Marvin Tillman
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1706




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Marvin Tillman" (2009). 2009 Decisions. Paper 2017.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2017


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT




                  No. 08-1706




       UNITED STATES OF AMERICA

                       v.

             MARVIN TILLMAN,
                           Appellant




 On Appeal from the United States District Court
           for the District of New Jersey
            (D. C. No. 2-06-cr-00528-3)
  District Judge: Honorable Stanley R. Chesler




   Submitted under Third Circuit LAR 34.1(a)
            on December 11, 2008


Before: McKEE, SMITH and ROTH, Circuit Judges

        (Opinion filed: January 16, 2009)




                 OPINION
ROTH, Circuit Judge:

       Marvin Tillman appeals from a judgment of sentence after pleading guilty to

conspiring to rob an armored vehicle and to commit and threaten physical violence in

furtherance of that plan, in violation of 18 U.S.C. § 1951(a). The District Court had

jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under 28 U.S.C. § 1291 and 18

U.S.C. 3742(a).    We exercise plenary review of an interpretation of the Sentencing

Guidelines and review factual findings for clear error. United States v. Grier, 475 F.3d 556,

570 (3d Cir. 2007). We will affirm.

       We assume the parties’ familiarity with the facts and the record of prior proceedings,

which we describe only as necessary to explain our decision.

       Tillman first argues that the District Court erred in calculating the loss amount as

$1,165,000—the amount in the armored car at the time of the robbery—rather than

$88,355—the amount actually transferred to the getaway vehicle.1 The facts are undisputed,

however, that Tillman’s coconspirators were in sole possession and control of the armored

car and, in fact, drove it some distance before they fled to the getaway vehicle. Accordingly,

the District Court’s calculation was proper. See U.S.S.G. § 2B3.1, Appl. Note 3 (“‘Loss’ is

the value of the property taken, damaged, or destroyed.”); United States v. Parker, 903 F.2d
1
    Section 2B3.1 of the Sentencing Guidelines, which governs robberies, provides for a
four-level increase if the loss amount is more than $800,000 but less than $1,500,000,
U.S.S.G. § 2B3.1(b)(7)(E), and a two-level increase if the loss is more than $50,000 but
less than $250,000, id. § 2B3.1(b)(7)(C).

                                              2
91, 105 (2d Cir. 1990) (“[The conspirators] removed the car’s occupants and drove the car

away. . . . The fact that [they] did not transfer all of the cash from the stolen car to their

getaway car does not mean that they had not taken it.”).

       Tillman next argues that the District Court erred in applying a seven-level increase to

Tillman’s offense level because a firearm was discharged during the robbery.             It is

undisputed, however, that one of Tillman’s coconspirators fired his gun during the robbery.

The District Court’s explicit finding that this was both in furtherance of the conspiracy and

reasonably foreseeable is, thus, not clearly erroneous. See U.S.S.G. § 1B1.3, Appl. Note

2(b)(1) (“getaway driver in an armed bank robbery” responsible for assault injury to bank

teller); United States v. Dupree, 323 F.3d 480, 490 (6th Cir. 2003) (reasonably foreseeable

that firearm would be involved in robbery of armored car); United States v. Molina, 106 F.3d
1118, 1121–22 (2d Cir. 1997) (same).

       Finally, Tillman argues that the District Court should have granted his motion for a

downward departure. Tillman does not argue, however, that the District Court

misapprehended the law concerning its ability to grant the requested departure, and we will

not review a District Court’s discretionary decision to deny departure. United States v.

Cooper, 437 F.3d 324, 332–33 (3d Cir. 2006). In any event, the District Court ultimately

sentenced Tillman to a 140-month term of imprisonment, well below his Sentencing

Guidelines range of 151–188 months.

       Accordingly, we will affirm the judgment of sentence.



                                              3